UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5067



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CLARENCE DAILY COUNCIL, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (7:06-cr-00023-H)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Banumathi
Rangarajan, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence Daily Council, Jr., pled guilty to interference

with commerce by robbery (Count 1), in violation of 18 U.S.C.

§ 1951 (2000), brandishing a firearm in furtherance of a crime of

violence (Count 2), in violation of 18 U.S.C.A. § 924(c)(1) (West

2000 & Supp. 2006), and possessing a firearm after previously being

convicted   of   a   felony    (Count   3),   in   violation   of    18    U.S.C.

§ 922(g)(1) (2000).           The district court sentenced Council to

concurrent forty-one-month terms of imprisonment on Counts 1 and 3

and a consecutive eighty-four-month term on Count 2.                      Council

appeals his sentence on Counts 1 and 3, contending that the

district court violated his Sixth Amendment rights by sentencing

him under a de facto mandatory guidelines scheme and that the court

failed to consider adequately the factors in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006).        Finding no reversible error, we affirm.

            Because Council did not challenge in the district court

his sentence on Sixth Amendment grounds, this court’s review is for

plain error.     United States v. Hughes, 401 F.3d 540, 547-48, 555

(4th Cir. 2005) (discussing standard).              After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the range prescribed by the sentencing guidelines.                  However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guideline range after making the appropriate findings of

fact and consider the range in conjunction with other relevant


                                    - 2 -
factors under the guidelines and 18 U.S.C.A. § 3553(a).                United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).       We will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).                 “[A]

sentence     within     the   proper     advisory    Guidelines     range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

           Here, the district court sentenced Council post-Booker

and appropriately treated the properly calculated guidelines range

as advisory.      The district court then considered that range along

with the factors in § 3553(a), taking into account the violence

involved     in   the   robbery    and   Council’s   arguments      about    his

employment    history,    family   circumstances,     and   prior    marijuana

abuse. The district court ultimately imposed a sentence at the low

end of the advisory guideline range on Counts 1 and 3.              Nothing in

the record demonstrates that Council has rebutted the presumption

of reasonableness.       We therefore find that the sentence imposed by

the district court is reasonable.

           Accordingly, we affirm Council’s sentence.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED


                                     - 3 -